 1   Leon M. Greenberg, NV Bar No. 8094
     leongreenberg@overtimelaw.com
 2   Dana Sniegocki, NV Bar No. 11715
     dana_s@overtimelaw.com
 3   Leon Greenberg, P.C.
     2965 South Jones Boulevard, Suite E–3
 4   Las Vegas, NV 89146
     Tel: 702.383.6085
 5
     David R. Markham, Admitted Pro Hac Vice
 6   dmarkham@markham-law.com
     Malgorzata K. Realin, Admitted Pro Hac Vice
 7   mrealin@markham-law.com
     THE MARKHAM LAW FIRM
 8   750 B Street, Suite 1950
     San Diego, CA 92101
 9   Tel: 619.399.3995

10   Attorneys for Plaintiffs
     Michael D’Amore, Adam Bycina, and Richard D’Hondt
11

12
                                   UNITED STATES DISTRICT COURT
13
                                    FOR THE DISTRICT OF NEVADA
14

15   MICHAEL D’AMORE, ADAM BYCINA, and Case Number: 2:18-cv-01990-JCM-VCF
     RICHARD D’HONDT, on behalf of themselves,
16   and all others similarly situated,
                                               JOINT STIPULATION AND ORDER TO
17                           Plaintiffs,       EXTEND TIME FOR PARTIES TO FILE
     v.                                        DISCOVERY PLAN AND SCHEDULING
18
     CAESARS ENTERPRISE SERVICES, LLC,         ORDER [FRCP 26(f)]
19   CAESARS ENTERTAINMENT
     CORPORATION, and DOES 1 through 50,       (Second Request)
20   inclusive,

21                          Defendants.

22
              The parties, by and through their respective counsel of record, hereby stipulate and
23
     agree to extend the time for the parties to file a joint Discovery Plan and Scheduling Order
24
     pursuant to Rule 26(f) of the Federal Rules of Civil Procedure. This is the second request
25
     by the parties for an extension of time to file the joint Discovery Plan and Scheduling
26
     Order.
27

28

                                                       1             Case No. 2:18-cv-01990-JCM-VCF
 1          The Court issued an Order on December 16, 2019, granting in part and denying in

 2   part Defendant’s Motion to Dismiss. (ECF No. 61). The Court’s prior Minute Order staying

 3   discovery in this case required the Parties to submit a new Discovery Plan and Scheduling

 4   Order within two-weeks after the Court’s Order on Defendant’s Motion to Dismiss. (ECF

 5   No. 59). The parties submitted a joint stipulation on December 24, 2019, requesting an

 6   extension of time to prepare and submit a new Discovery Plan and Scheduling Order due to

 7   prearranged travel and time off during the year-end holiday period. (ECF No. 62) On

 8   December 27, 2019, the Court granted the parties’ request for an extension of time to

 9   submit the Discovery Plan and Scheduling Order to January 21, 2020. (ECF No. 63). This

10   Order also granted an extension of time to January 21, 2020 for Defendant to respond to

11   Plaintiffs’ First Amended Complaint. The parties have now conferred telephonically on

12   January 14, 2020, and agreed to Plaintiffs’ filing of a Second Amended Complaint in light

13   of the Court’s December 16, 2019 Order (ECF No. 61).

14          Due to the complexity and extent of the Court’s Order (ECF No. 61), Plaintiffs

15   request permission to file their Second Amended Complaint by January 22, 2020.

16   Defendant agrees to file its Response to the Second Amended Complaint by February 5,

17   2020. Once the amended pleadings have been submitted, the parties will meet on the

18   earliest available date to conduct a telephonic Rule 26(f) conference. The parties request

19   that the Court grant an extension to permit the parties to submit a new proposed Discovery

20   Plan and Scheduling Order within seven business days after Defendant’s responsive

21   pleading deadline, by February 14, 2020.

22          The parties stipulate to the January 22, 2020 deadline for Plaintiffs to file a Second

23   Amended Complaint, the February 5, 2020 deadline for Defendant to file its Response to

24   the Second Amended Complaint, and to an extension from January 21, 2020 to February

25   14, 2020 for the parties to file their proposed joint Discovery Plan and Scheduling Order.

26          This stipulation and order is sought in good faith and not for the purpose of delay.

27   The parties make this second request for an extension of time so that Plaintiffs may be

28

                                                      2              Case No. 2:18-cv-01990-JCM-VCF
 1   permitted to file a Second Amended Complaint prior to the current responsive pleading and

 2   discovery plan deadlines.

 3          Dated this 15th day of January, 2020.

 4

 5   LEON GREENBERG, P.C.                               JACKSON LEWIS P.C.
 6   /s/ Malgorzata Realin                              /s/ Deverie J. Christensen          _
     Leon M. Greenberg, NV Bar No. 8094                 Deverie J. Christensen, NV Bar No. 6596
 7   Dana Sniegocki, NV Bar No. 11715                   Christopher Stevens, Admitted Pro Hac
     2965 South Jones Boulevard, Suite E–3              Vice
 8   Las Vegas, NV 89146                                JACKSON LEWIS P.C.
                                                        300 S. Fourth Street, Suite 900
 9   David Markham, Admitted Pro Hac                    Las Vegas, NV 89101
     Vice
10   Malgorzata Realin, Admitted Pro                    Susan N. Eisenberg, Admitted Pro Hac
     HacVice                                            Vice
11   THE MARKHAM LAW FIRM                               Florida State Bar No. 600393
     750 B Street, Suite 1950                           COZEN O’CONNER
12   San Diego, CA 92101                                Southeast Financial Center
                                                        200 South Biscayne Blvd., Suite 300
13   Attorneys for Plaintiffs                           Miami, FL 33131
     Michael D’Amore, Adam Bycina, and
14   Richard D’Hondt                                    Attorneys for Defendant
                                                        Desert Palace LLC, dba Caesars Palace
15                                                      – Las Vegas
16

17                                                  ORDER
18                                                  IT IS SO ORDERED.
19

20                                                  U.S. Magistrate Judge
                                                           1-16-2020
21                                                  Dated:
22

23

24

25

26
27

28

                                                        3            Case No. 2:18-cv-01990-JCM-VCF
 1                                        Certificate of Service
 2          I hereby certify that on the 15th day of January 2019, the foregoing was filed and served
 3   by the United States District Court, District of Nevada’s CM/ECF System, on the following
 4   persons:
 5
 6   Deverie J. Christensen, NV Bar No. 6596
     Christopher Stevens, Admitted Pro Hac Vice
 7   JACKSON LEWIS P.C.
 8   300 S. Fourth Street, Suite 900
     Las Vegas, NV 89101
 9
10   Susan N. Eisenberg, Admitted Pro Hac Vice
11   Florida State Bar No. 600393
     COZEN O’CONNER
12   Southeast Financial Center
     200 South Biscayne Blvd., Suite 300
13
     Miami, FL 33131
14
15   Leon M. Greenberg, NV Bar No. 8094
     Leon Greenberg, P.C.
16
     2965 South Jones Boulevard, Suite E–3
17   Las Vegas, NV 89146
     Tel.: 702.383.6085
18
19
     David R. Markham (CA Bar No. 071814)
20   THE MARKHAM LAW FIRM
     750 B Street, Suite 1950
21   San Diego, CA 92101
22   Tel: 619.399.3995

23
                                                             s/ Leeanna Carcione
24                                                        THE MARKHAM LAW FIRM
                                                          750 B Street, Suite 1950
25                                                        San Diego, CA 92101
26                                                        Tel: 619.399.3995

27
28



                                                                           2:18-cv-01990-JCM-VCF
